File No . 33-44254 811-6490 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 75 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 75 [X] (Check appropriate box or boxes.) Dreyfus Premier Investment Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on July 1, 2013 pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Global Real Estate Securities Fund Prospectus July 1, 2013 Class Ticker A DRLAX C DGBCX I DRLIX Y DRLYX As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 5 Management 7 Shareholder Guide Choosing a Share Class 9 Buying and Selling Shares 12 General Policies 15 Distributions and Taxes 16 Services for Fund Investors 17 Financial Highlights 19 For More Information See back cover. Fund SummaryInvestment ObjectiveThe fund seeks to maximize total return consisting of capital appreciation and current income. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds.
